   Case 1:16-cr-20461-JEM Document 300 Entered on FLSD Docket 07/08/2019 Page 1 of 6

USDC FLSD 2458 (Rev.09/08)-JudamentinaCrimi
                                          nalCase                                                        Paae 1of6
D ate ofLastA m ended Judgm ent: 10/25/2017
Reason forAm endm ent:
X     ReductionofSentenceforChangedCircumstances(Fed.R.Crim.
      P.35(b))

                          U N IT E D STA T E S D IST R IC T C O U R T
                                               Southern D istrictof Florida
                                                       M iam iD ivision
                                                                    SEC O N D A M EN D ED
         UN ITED STA TES O F A M E RICA                        JU D G M ENT IN A CR IM IN AL CA SE
                              V.
                                                                Case N um ber:16-20461-CR -M A R TIN EZ-1
  M ILD REY D E LA CA R ID A D G O N ZA LEZ                     U SM N um ber:09301-104

                                                                CounselForD efendant:M arcSeitles
                                                                CounselForTheU nited States:Tim Loper
                                                                CourtReporter:Dawn Savino
Thedefendantpleaded guiltytocountts)1and2oftheSupersedinglndictm ent.
Thedefendantisadjudicatedguiltyoftheseoffenses:
TITLE & SE CTIO N                  N A TU R E O F O FFEN SE                                  O FFENSE      C O UN T
                                                                                             END ED
 18U.S.C.j 1349                    conspiracytocommithealthcarefraudandwirefraud 06/2016                      1
 18U.S.C.j 1347                    health carefraud                              06/2016                      2
Thedefendantissentencedasprovidedinthefollowingpagesofthisjudgment.Thesentenceisimposedpursuant
to the Sentencing Reform Actof 1984.


ItisorderedthatthedefendantmustnotifytheUnitedStatesattorneyforthisdistrictwithin30daysofanychange
ofnam e,residence,orm ailing addressuntila11fines,restitution,costs,and specialassessmentslm posed by this
judgmentarefullypaid.lforderedtopayrestitution,thedefendantmustnotifythecourtandUnitedStatesattorney
ofm aterialchangesin economiccircum stances.




                                                               D ate oflm position ofSentence:7/3/2019




                                                               Jose E .M ar ez
                                                               U nited State istrictJudge


                                                               Ilat
                                                                  e:            )Iq /
     Case 1:16-cr-20461-JEM Document 300 Entered on FLSD Docket 07/08/2019 Page 2 of 6

USDC FLSD 2458(Rev.09/08)-JudamentinaCriminalCase                                                      Pace2 ot-6
D EFEN DA N T:M IL DR EY D E LA CA RID A D G O N ZA LEZ
CA SE N U M BER :16-20461-C R-M AR TINE Z-1

                                                      IM PR ISO N M EN T
The defendantishereby com mitted to the custody ofthe United StatesBureau ofPrisonsto beimprisoned fora
totaltelnn of 58 m onths as to Counts One and Tw o to be served concurrently to each other and to the sentence
im posed in docket16-20507-CR-M OORE.
The court m akes the follow ing recom m endations to the Bureau of Prisons: The Courtrecom m ends thatthe
defendant be screened for residential drug and alcoholprogram , that she should be placed,if possible at FPC
Alderson in W estVirginia and thatshe be confined atthe same BOP asherdaughter,M ilka Yarlin Alfaro in the
sam e case Reg.N o.09302-104 .
The Courtalso recom mendsthatthe defendantbe screened forany health problem sand please ensurethatshe is
sentto an appropriate m edicalfacility to be treated before she issentto the prison thatshe'sgoing to be residing at.


The defendant is rem anded to the custody ofthe United StatesM arshal.

                                                          R ETU R N
Ihaveexecutedthisjudgmentasfollows:




D efendantdelivered on                                                 to

at                                                  ,withacertifiedcopyofthisjudgment.




                                                             UN ITED STATES M A R SH A L



                                                             D EPU TY U N ITED STA TES M A RSHA L
   Case 1:16-cr-20461-JEM Document 300 Entered on FLSD Docket 07/08/2019 Page 3 of 6

USDC FLSD 2458(Rev.09/08)-JudamentinaCriminalCase                                                            Paae3 of6
D EFEN DA N T:M IL DR EY D E LA CA RID A D G O N ZA LEZ-I
CA SE N UM BER :16-20461-C R-M AR TIN EZ

                                                    SU PER VISED REL EA SE
Upon release from im prisonment,the defendantshallbe on supervised release for aterm of3 years.Thisterm consists of
three yearsasto each ofCountsOneand Two,allsuch termsto run concurrently.
Thedefendantm ustreportto theprobation office in the districtto which the defendantisreleased within 72 hoursofrelease
from thecustody ofthe Bureau ofPrisons.
Thedefendantshallnotcomm itanotherfederal,stateorlocalcrim e.
The defendantshallnotunlawfully possessa controlled substance.The defendantshallrefrain from any unlawfuluse ofa
controlled substance.Thedefendantshallsubmitto onedrug testwithin 15 daysofreleasefrom imprisonm entandatleasttwo
periodic drugteststhereafter,asdeterm ined by the court.
The defendantshallnotpossess a lirearm ,am m unition,destructive device,orany otherdangerousweapon.
The defendantshallcooperate in the collection ofDNA asdirected by the probation officer.
lfthisjudgmentimposesafineorrestitution,itisaconditionofsupervisedreleasethatthedefendantpayinaccordancewith
theScheduleofPaymentssheetofthisjudgment.
The defendantm ustcom ply w ith the standard conditionsthathave been adopted by thiscourtaswellaswith any additional
conditionson the attached page.
                                STA N DA RD C O N D ITIO N S O F SU PER VISIO N
    l.Thedefendantshallnotleavethejudicialdistrictwithoutthepermissionofthecourtorprobationofficer;
    2.Thedefendantshallreporttotheprobationofficerandshallsubm itatruthfuland com pletewrittenreportwithin thefirstfifteen
       daysofeach month;
    3.Thedefendantshallansw ertruthfully alIinquiriesbytheprobation officerand follow theinstructionsoftheprobation officer;
    4.Thedefendantshallsupporthisorherdependentsandmeetotherfamily responsibilitics'       ,
    5.Thedefendantshallw ork regularlyatalawfuloccupation,unlessexcusedby theprobation officerforschooling,training,orother
       acceptablereasons' ,
    6.Thedefendantshallnotifytheprobation officeratleasttendayspriorto anychangeinresidenceoremploym ent'        ,
    7.Thedefendantshallrefrainfrom excessiveuseofalcoholand shallnotpurchase,possess,use,distribute,oradministerany
       controlled substanceorany paraphernaliarelatedto any controlledsubstances,exceptasprescribed by aphysician'  ,
    8. Thedefendantshallnotfrequentplaceswherecontrolled substancesareillegallysold,used,distributed,oradm inistered;
    9. Thedefendantshallnotassociatewithanypersonsengaged in criminalactivityandshallnotassociatewithanypersonconvictedof
       aftlony,unlessgrantedperm ission todo soby theprobation offictr;
    10.Thedefendantshallpermitaprobationofficerto visithim orheratanytim eathomeorelsewhereand shallperm itconfiscationof
       anycontraband observed in plainview oftheprobationofficer;
    l1.Thedefendantshallnotifytheprobation officerwithin seventy-two hoursofbeing arrestedorquestionedby a1aw enforcem ent
       officer;
    l2.Thedefendantshallnotenterintoany agreem entto actasan inform eroraspecialagentofalaw enforcem entagencyw ithoutthe
       perm ission ofthe court;and
    13.Asdirected bytheprobationofficer,thedefendantshallnotifythird partiesofrisksthatm aybeoccasioned by thedefendant's
       crim inalrecord orpersonalhistoryorcharacteristicsand shallperm ittheprobation officerto makesuch notificationsandto
       confinnthedefendant'scom pliancewith suchnotificationrequirement.
   Case 1:16-cr-20461-JEM Document 300 Entered on FLSD Docket 07/08/2019 Page 4 of 6

USDC FLSD 2458 (Rev.09/08)-JudmnentinaCriminalCase                                                Pace 4 of6
D EFEN D AN T:M ILD R EY DE LA C A RID A D G O N ZAL EZ-I
CASE NUM BER:16-20461-CR-M ARTINEZ

                                        SPE CIA L C O N DITIO N S O F SU PER V ISIO N

FinancialD isclosure R equirem ent-The defendantshallprovide com plete accessto financialinform ation,
including disclosure ofal1businessand personaltinances,to the U .S.Probation O fficer.

H eaIth C are Business R estriction -The defendantshallnotow n,directly orindirectly,orbe em ployed,directly or
indirectly,in any health care business orservice,w hich subm its claim sto any private orgovernm entinsurance
company,withouttheCourt'sapproval.

No New DebtRestriction -Thedefendantshallnotapply for,solicitorincurany furtherdebt,includedbutnot
lim ited to loansslinesofcreditorcreditcard charges,eitherasaprincipalorcosigner,asan individualorthrough
any corporateentity,withoutfirstobtainingpennission from theUnited StatesProbation Officer.

Perm issible Search -The defendantshallsubm itto a search ofhis/herperson orproperty conducted in a
reasonablemannerand atareasonabletim eby the U.S.Probation Ofûcer.

Self-Em ploym entRestriction -Thedefendantshallobtain priorwritten approvalfrom theCourtbeforeentering
into any self-cm ploym ent.

Substance A buse Treatm ent -The defendantshallparticipate in an approved treatm entprogram fordnlg and/or
alcoholabuseandabideby allsupplem entalconditionsoftreatment.Participation may include inpatient/outpatient
treatment.Thedefendantwillcontributetothecostsofservicesrendered(co-payment)basedonabilitytopayor
availability ofthird party paym ent.

Unpaid Restitution.Fines,orSpecialAssessm ents-Ifthedefendanthasanyunpaidamountofrestitution,fines,
orspecialassessments,the defendantshallnotify theprobation officerofany materialchange in the defendant's
econom ic circum stances thatm ightaffectthe defendant's ability to pay.
   Case 1:16-cr-20461-JEM Document 300 Entered on FLSD Docket 07/08/2019 Page 5 of 6

USDC FLSD 2458 (Rev.09/08)-JudmnentinaCriminalCase                                                    Paee 5of-6
DEFEN D AN T:M ILD R EY D E LA CA R IDA D G O NZA LEZ-I
CA SE N U M BER:16-20461-C R -M A R T1N EZ

                                           C R IM IN A L M O NET AR Y PEN A LTIES
Thedefendantm ustpay the totalcrim inalmonetary penaltiesunderthe scheduleofpaym entson Sheet6.
                                   A ssessm ent              Fine                Restitution
          TOTALS                                 $200.00              $0.00            $22,906,267.41
If the defendant m akes a partial paym ent, each payee shall receive an approxim ately proportioned
paym ent,unless specified otherw ise in the priority order or percentage paym ent colum n below .H ow ever,
pursuantto18U.S.C.j3664(1),allnonfederalvictimsmustbepaid beforetheUnited Statesispaid.
N A M E O F PA YEE                                         T O TA L   R ESTITU TIO N            PRIO R ITY O R
                                                           L O SSw    o p o sp so               psu cEx Tx c E
CentersforM edicareand M edicaid Services                  $0.00      $22,906,267.41
Restitutionwith lmprisonment-Itisfurtherorderedthatthedefendantshallpayjointandseveralrestitutionwith
her codefendants A driana D e La Caridad Jalil,Luis Em ique Luzardo and M ilka Y arlin A lfaro as w ell as their
co-conspirators in docket num bers 16-20444-CR-Lenard, 16-20445-CR-M artinez, 16-20447-CR-U ngaro,
16-20449-CR-M iddlebrooks,and 16-20492-CR-W ii1iam sin the am ountof$22,906,267.41.During the period of
incarceration,paymentshallbemadeasfollows:(1)ifthedefendantearnswagesina FederalPrison Industries
(UN1COR)job,thenthedefendantmustpay50% ofwagesearnedtowardthefinancialobligationsimposedbythis
JudgmentinaCriminalCase;(2)ifthedefendantdoesnotwork inaUNlCORjob,thenthedefendantmustpaya
minimum of$25.00perquartertowardthefinancialobligationsimposed in thisorder.
Upon release ofincarceration,the defendantshallpay restitution atthe rate of10% ofm onthly grossearnings,until
such timeasthecourtmayalterthatpaymentscheduleintheinterestsofjustice.TheU.S.BureauofPrisons,U.S.
Probation O ffice and U .S.Attorney's O ffice shallm onitor the paym entof restitution and reportto the courtany
materialchangeinthedefendant'sability topay.Thesepaym entsdonotprecludethegovem ment,subsequentlythe
U .S.Probation O ffice from using any other anticipated or unexpected financial gains,assets or incom e of the
defendant to satisfy the restitution obligations. The restitution shall be m ade payable to Clerk, U nited States
Courts and forw arded to the address below .
The restitution w illbe forwarded by the Clerk ofthe Courtto the victim on the attached list.
 from using otherassets orincom e ofthe defendantto satisfy the restitution obligations.
* Findings forthe totalam ountof losses are required under Chapters 109A , 110,1IOA ,and l13A ofTitle 18 for
offensescom m itted on orafterSeptem ber 13,1994,butbefore A pril23,1996.
**Assessmentdue imm ediately unlessotherwiseordered by the Court.
   Case 1:16-cr-20461-JEM Document 300 Entered on FLSD Docket 07/08/2019 Page 6 of 6

USDC FLSD 2458(Rev.09/08)-JudamentinaCriminalCase                                                       Paae 6 of6
D EFEN D AN T:M ILD R EY D E LA C A RID A D G O N ZAL EZ-I
CA SE N U M BER :16-20461-CR -M A R TINE Z

                                                    SC H ED U LE O F PAY M ENT S
Having assessedthedefendant'sability to pay,paym entofthetotalcrim inalmonetary penaltiesisdue asfollows:
A.Lum p sum paym entof$200.00 due im m ediately.
Unlessthecourthasexpressly ordered otherwise,ifthisjudgmentimposesimprisonment,paymentofcriminal
m onetary penalties is due during im prisonm ent.A l1 crim inal m onetary penalties, except those paym ents m ade
through theFederalBureau ofPrisons'Inm ateFinancialResponsibility Program ,are m ade to the clerk ofthe court.
The defendant shall receive credit for all paym ents previously m ade tow ard any crim inal m onetary penalties
im posed.
Thisassessm ent/fine/restitution is payable to the CLERK ,UN ITED STA TES CO URTS and isto be addressed to:
U.S.CL ERK 'S O FFICE
A TTN :FINA N CIA L SEC TIO N
400 N O RTH M IAM IA V EN U E,RO O M 08N09
M IAM I,FLO R ID A 33128-7716
Theassessm ent/fine/restitution ispayableim mediately.TheU.S.Bureau ofPrisons,U.S.Probation Officeand the
U.S.Attorney'sOfficeareresponsible forthe enforcementofthisorder.
Joint and Several
Defendantand Co-DefendantNamesand CaseNumbers(including defendantnumber),TotalAmount,Jointand
SeveralA m ount,and corresponding payee,ifappropriate.
CA SE NU M BER                                                                            JO IN T A N D SEV ER AL
D EFEN DA N T A N D C O -D EFE ND A NT N A M E S                       TO TA L AM O U N T AM O U NT
(INCLUDIN G DEFENDANT NUM BER)
16-20461-CR-M ARTm EZ-Adriana De La Caridad Jalil                      $0.00              $22,906,267.41
16-2046l-CR-M ART1NEZ-LuisEmique Luzardo                               $0.00              $22,906,267.41
16-20461-CR-M ART1NEZ-M i1ka Yarlin Alfaro                             $0.00              $22,906,267.41
16-20444-CR-LEN ARD -Ramon David Collado Gonzalez                      $0.00              $22,906,267.41
16-20445-CR-M ARTlNEZ-LindaM arquez                                    $0.00              $22,906,267.41
16-20447-CR-UN GARO-Julio C.Velazquez                                  $0.00              $22,906,267.41
16-20449-CR-M lDDLEBROOKS-M aitee Gonzalez                             $0.00              $22,906,267.41
16-20492-CR-W lLLlAM S-Juan Castillo M ayedo                           $0.00              $22,906,267.41
The defendant's right,title and interest to the property identified in the prelim inary order of forfeiture
which hasbeen entered by theCourton M arch 8,2017(D.E.210)isincorporated into thisJudgmentand
C om m itm ent.
Restitution isowedjointlyand severallyby thedefendantandco-defendantsin theabovecase.
Paymentsshallbeappliedinthefollowingorder:(1)assessment,(2)restitutionprincipal,(3)restitutioninterest,(4)
fineprincipal,(5)fineinterest,(6)communityrestitution,(7)penalties,and(8)costs,includingcostofprosecution
and courtcosts.
